Motion by Waldbaum-College Point Center, Inc., for leave to appeal dismissed upon the ground that the order, insofar as sought to be appealed from, does not finally determine the action within the meaning of the Constitution. Motion by J.A. Smith Contracting, Inc., insofar as it seeks leave to appeal against respondent Rockmor Electric Enterprises, Inc., denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.